Citation Nr: 1500982	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  10-31 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability, to include as secondary to the service-connected cervical strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to June 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  

In September 2013, the Veteran testified during a Travel Board hearing before the undersigned.  

In June 2014, the Board remanded the Veteran's claim for further development.  The requested action was taken and the case has since been returned to the Board for adjudication.  

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains a brief from the appellant's representative dated in May 2014 and a hearing transcript from the Veteran's September 2013 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that the Veteran's claim must again be remanded to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran contends that she has a bilateral shoulder disability as a result of service, to include as secondary to her service-connected cervical strain.  In a June 2007 VA examination, the Veteran did not have any complaints regarding her shoulders.  In her September 2013 Board hearing, the Veteran contended that because she did not complain of shoulder pain on the day of her June 2007 VA examination, the examiner did not examine her shoulders.  In a subsequent April 2010 VA examination, the Veteran was diagnosed with mild bilateral rotator cuff tendinitis.  X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.  

The Board remanded this claim in December 2013 to obtain a VA examination with etiology opinion.  In January 2014, the Veteran underwent a VA examination.  The examiner indicated that the Veteran reported a history of flare-ups and pain of the bilateral shoulders with lifting of the arms above shoulder level.  The examiner noted that the Veteran's shoulders were radiologically normal.  He explained that the Veteran may have acquired a bilateral shoulder strain/sprain with the heavy lifting of her communications equipment while in service, but this was a temporary issue which resolves with rest, ice, NSAIDs, and strengthening/stretching exercises.  The examiner opined that the Veteran's claimed bilateral shoulder disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He indicated that the Veteran's bilateral shoulder pain was associated with her fibromyalgia pain.  The examiner explained that the Veteran suffered from chronic pain caused by myofascial pain associated with myofascial trigger points and fascial constrictions of both shoulders.  The examiner indicated that the Veteran's bilateral shoulder strain had "nothing to do with her cervical strain."  He indicated that her bilateral shoulder strain was caused by her carrying heavy equipment while she was in the service, and her continuing shoulder discomfort was associated with her fibromyalgia.

In June 2014, the Board again remanded the Veteran's claim to obtain an addendum opinion.  In particular, the Board found that although the January 2014 VA examiner found that the Veteran did not have a current shoulder disability, the examiner failed to note and discuss the Veteran's April 2010 diagnosis of mild bilateral rotator cuff tendinitis and the X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.  

Pursuant to the Board's remand, the Veteran was afforded another VA examination in July 2014.  Despite checking "yes" to the question of whether the Veteran now has or ever had a shoulder condition, the examiner indicated that there was "no diagnosis."  The examiner noted shoulder pain associated with trapezius soreness and tingling down the spine.  The examiner found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He explained that there was no evidence of intrinsic shoulder problems.  He noted that the Veteran's shoulders had full range of motion and all of her shoulder complaints and physical therapy in service were concurrent with her neck problem.

The Board finds this opinion inadequate because the examiner failed to note and discuss the Veteran's April 2010 diagnosis of mild bilateral rotator cuff tendinitis and the X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury, as instructed in the prior Board remand.  

As such, a new opinion is necessary to determine whether the Veteran has a current bilateral shoulder disability, and, if so, whether any diagnosed bilateral shoulder disability is etiologically related to her active duty service or was caused or permanently aggravated by her service-connected cervical strain.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

While on remand, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 


Accordingly, the case is REMANDED for the following action:

1.   The RO or AMC should undertake appropriate 
development to obtain any outstanding records pertinent to the Veteran's claim, to include recent VA treatment records.

2.   Then, the RO should again refer the file to an 
examiner with the appropriate expertise to determine whether the Veteran has any current bilateral shoulder disability, to include mild bilateral rotator cuff tendinitis, and, if so, to determine the nature and etiology of any diagnosed bilateral shoulder disability.  A copy of this remand should be provided to the appropriate examiner for review, and the examiner should note that the claims file and a copy of the remand have been reviewed.  If the examiner determines that an actual physical examination is necessary to respond to the below inquiries, one should be scheduled.  All necessary tests and studies should be performed, and all findings should be set forth in detail.  The examiner is asked to:

a) Identify any current bilateral shoulder disability demonstrated by the record, to include mild bilateral rotator cuff tendinitis.  Note that, under VA regulations, a "current disability" is defined as any disability present during the pendency of the claim for VA benefits, which in this case would be any time since the Veteran's separation from service in June 2007.  The examiner should reconcile any findings with the April 2010 diagnosis of mild bilateral rotator cuff tendinitis.  The examiner should also consider and discuss the April 2010 X-ray findings showing a small calcification at the inferior edge of the glenoid on the left shoulder, possibly related to an old injury.

b) For any bilateral shoulder disability identified, provide an opinion, as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of active duty service.

c) For any bilateral shoulder disability identified, provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the disability was either (i) caused by or (ii) permanently aggravated by the Veteran's service-connected cervical strain.

If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. 

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so. 

3.   After the above development has been completed, 
adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and her representative with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




